                              THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    KA THERINE CROCKETT,                                                 CIVIL ACTION
                   Plaintiff,

                     v.

    LUITPOLD PHARMACEUTICALS, INC.,                                      NO. 19-276
    AMERICAN REGENT, INC., DAIICHI
    SANKYO, INC., DAIICHI SANKYO CO.,
    LTD., VIFOR PHARMACEUTICALS
    MANAGEMENT, LTD AND VIFOR
    PHARMA-ASPEREVA
    PHARMACEUTICALS, INC.,
                     Defendants.


                                                     OPINION

           Plaintiff Katherine Crockett brings negligence, fraud, strict liability, breach of warranty,

and breach of consumer protection law claims following purported adverse effects she suffered

after receiving injections of Injectafer, a medication prescribed to treat iron deficiency anemia.

Defendants American Regent, Inc., formerly known as Luitpold Pharmaceuticals, Inc., 1 Daiichi

Sankyo, Inc., and Daiichi Sankyo US Holdings, Inc. (collectively, "Defendants") move to

dismiss most of the Complaint pursuant to Federal Rules of Civil Procedure 8(a), 9(b), and

12(b)(6).

           I.       FACTS 2

           Injectafer is an iron replacement injection medication brought to market in the United

States by Defendants for the treatment of iron deficiency anemia ("IDA") in adult patients who

have intolerance to oral iron. The injection is to be administered intravenously in two doses


1
    Effective January I, 2019, Luitpold Pharmaceuticals, Inc. merged with American Regent, Inc ..

2
 These facts are drawn from the Complaint and, for the purposes of the motion to dismiss, will be taken as true. See
Kost v. Kozakiewicz, I F.3d 176, 183 (3d Cir. 1993).
separated by at least seven days.

       Injectafer is one of several products available for intravenous iron but is the only such

product available in the United States formulated with the unique ferric carboxymaltose

("FCM") compound. FCM can cause a condition called severe hypophosphatemia ("Severe

HPP"). Hypophosphatemia is an abnormally low level of phosphate in a person' s blood, and the

condition can be mild, moderate, severe, or persistent. Severe HPP has dangerous effects

including muscle weakening, fatigue, severe nausea, and possible medical complications

including cardiac arrest, respiratory failure, arrhythmias, and rhabdomyolysis (muscle

breakdown).

       Prior to its approval in the United States, FCM was available on the European and other

markets under the brand name Ferinject---designed, manufactured, promoted, and sold by

Defendant Vifor Pharmaceuticals. (Vifor licensed and continues to license FCM to all other

Defendants.) During FCM's presence on the European and United States markets, dozens of

case reports and pieces of medical literature emerged that revealed the link between FCM and

Severe HPP. The studies, of which Defendants were on notice, revealed an increasing number of

case reports of intravenous-iron patients developing Severe HPP. In one study, all 18 cases of

severe and life-threatening HPP developed after administration of FCM. In another study, of the

78 patients taking FCM, 51 % developed HPP, including 13% with Severe HPP. Defendants also

had knowledge of the link between Injectafer and Severe HPP from their own clinical studies.

       When Luitpold Pharmaceuticals, Inc. ("Luitpold") first submitted a New Drug

Application for Injectafer to the Food and Drug Administration ("FDA") in 2006, it received a

non-approvable letter in response due to the FDA' s clinical safety concerns. Luitpold applied

again in September 2007 and received another non-approvable letter, which cited "clinically



                                                 2
important hypophosphatemia" as a concern. Injectafer eventually received FDA approval, and in

2013 Defendants brought lnjectafer to the United States market.

        Since then, Injectafer's label has at all times omitted any reference to "Severe HPP" or

"clinically important hypophosphatemia."3 HPP is not listed in the warning sections or in any

kind of "black box" warning, but instead is listed as an "adverse reaction" occurring in less than

two percent of patients. From July 2013 until January 2018, the Patient Information leaflet

referred to "asymptomatic reductions in blood phosphorus." In January 2018, Defendants

removed the term "asymptomatic" and simply listed "low levels of phosphorous in your blood"

in the leaflet. The "Adverse Reactions in Clinical Trials" section of the labeling refers to

"transient decreases in laboratory blood phosphorous levels(< 2 mg/dl)." The labeling makes no

reference to clinical conditions associated with Severe HPP, including cardiac arrest, respiratory

failure, arrhythmias, and rhabdomyolysis (muscle breakdown). The labeling also does not

reference FCM's known effect on the FGF23 hormone, which is associated with a decrease in

blood phosphorous and can induce HPP.

        Plaintiff, a Pennsylvania resident, was prescribed Injectafer for the treatment of her IDA

at the Mayo Clinic in Rochester, Minnesota. Plaintiff received her first lnjectafer injection at the

Mayo Clinic on May 5, 2017, and her second injection in Philadelphia, Pennsylvania on May 16,

2017. After her first injection, Plaintiff's blood phosphate levels dropped to 1.6 mg/dl, as

measured on May 11, and further dropped to 1.2 mg/dl after her second injection, as measured



3Defendants have attached to their motion to dismiss a copy of the lnjectafer Prescribing Information from July
2013, which they allege was in effect at the time of Plaintiffs prescription. "[A] court may consider any
undisputedly authentic document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs
claims are based on the document" without converting a motion to dismiss into one for summary judgment. Pension
Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). Neither party disputes the
authenticity of the Prescribing Information. Given that Plaintiffs Complaint challenges lnjectafer's labeling,
warning, and patient information, the Prescribing Information may be considered in ruling on Defendants' motion to
dismiss.

                                                        3
on May 19. She was subsequently diagnosed with Severe HPP. Plaintiff suffered from severe

nausea, pain, weakness, and constant fatigue, and was additionally diagnosed with "renal

phosphate wasting." Plaintiff had to take a leave of absence from work and was only able to

return on limited duties after several months. Plaintiff filed this suit, alleging that she suffered

and likely will continue to suffer severe and permanent injuries and damages as a result of taking

Injectafer. Defendants have now moved to dismiss all claims, in whole or in part.

       II.     LEGALSTANDARDS

       When evaluating a complaint, factual allegations are scrutinized under Rules 8(a) and

12(b)( 6) to determine if the allegations and inferences proposed from those allegations are

plausible. See Ashcroft v. Iqbal, 556 U.S . 662, 683 (2009). "To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face. " ' See id. at 678 (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       "In light of Twombly, ' it is no longer sufficient to allege mere elements of a cause of

action; instead a complaint must allege facts suggestive of [the proscribed] conduct. "' Great W

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 177 (3d Cir. 2010) (quoting

Phillips v. Cty. ofAllegheny, 515 F.3d 224, 233 (3d Cir. 2008)). " [R]ote recitals of the elements

of a cause of action, legal conclusions, and mere conclusory statements" are disregarded. James

v. City of Wilkes-Barre , 700 F.3d 675 , 679 (3d Cir. 2012). The relevant question is not whether

the claimant "will ultimately prevail ... but whether [the] complaint [is] sufficient to cross the

federal court' s threshold." Skinner v. Switzer, 562 U.S. 521,531 (2011).

       For claims that sound in fraud, Rule 9(b) requires the plaintiff to "state with particularity

the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions



                                                  4
of a person's mind may be alleged generally." Fed. R. Civ. P. 9(b). To satisfy this heightened

pleading requirement, a complaint must provide "all of the essential factual background that

would accompany the first paragraph of any newspaper story-that is the who, what, when,

where, and how of the events at issue." In re Rockefeller Ctr. Props. , Inc. Sec. Litig., 311 F.3d

198, 217 (3d Cir. 2002) (internal citations omitted).

         III.     ANAL YSIS 4

         Plaintiffs Complaint includes 11 numbered claims. Each claim contains some or all of

the following theories: that Defendants designed, developed, manufactured, marketed, promoted,

monitored, labeled, sold, and distributed Injectafer while knowing or reasonably suspecting that

the drug was dangerous. Count II is a negligent failure-to-warn claim. Count III is a negligent

design defect claim. Count IV is a negligent misrepresentation claim. Count I is a catch-all

negligence claim, which uses all the aforementioned theories to allege Defendants had a duty of

care to patients and physicians which they breached in developing and distributing a drug they

knew to be unreasonably dangerous without adequate warnings. 5 Count V is a fraud claim,

alleging Defendants falsely represented Injectafer to patients and doctors by concealing its

known risks to induce more Injectafer prescriptions. Counts VI and VII are strict liability claims

for failure to warn and for design defect, respectively. Count VIII is a breach of express

warranty claim, alleging Defendants represented through language in their labeling, advertising,

and marketing materials that Injectafer was safe for patient use. Count IX is a breach of implied

warranty claim, alleging that Defendants implied through their labeling, advertising, and


4
 Federal courts sitting in diversity must apply the substantive law of the forum state. See Erie R.R. Co. v. Tompkins ,
304 U.S. 64 (1938). Neither party disputes that Pennsylvania law governs this case.

5
  As pied, Count I (negligence) appears to contain a compilation of the allegations in Counts II through IV. The
Pennsylvania Supreme Court has made clear that in negligence, "the substantive allegations are more important than
the labels." Lance, 85 A.3d at 458. Still, pleadings should not be duplicative, and the Court finds no path to
construe Count I here in a non-duplicative manner. Count I shall, accordingly, be dismissed without prejudice.

                                                          5
marketing that Injectafer was safe. Count X is a breach of state consumer protection laws claim,

alleging Defendants deceived patients by claiming Injectafer was safe and advertising the drug in

a way that created misunderstandings about its risks. Count XI is a gross negligence claim. 6

Additionally, Plaintiff seeks punitive damages.

         Defendants' motion to dismiss focuses predominantly on the failure-to-warn and

defective design theories. They make three threshold arguments: (1) Hahn v. Richter, 673 A.2d

888 (Pa. 1996), bars all non-negligence claims; (2) the negligence-based claims are preempted,

in whole or in part, by federal law; and (3) the learned intermediary doctrine bars the common

law fraud and Unfair Trade Practices and Consumer Protection Law ("UTPCPL") claims. The

Court addresses these in turn, and then proceeds to address Defendants' arguments that all the

claims are inadequately pled, either under Rule 8 or, as applicable, the heightened pleading

standard of Rule 9(b).

             A. The Applicability of Hahn v. Richter

         Defendants first argue that Hahn v. Richter, 673 A.2d 888 (Pa. 1996), forecloses all of

Plaintiffs non-negligence claims-namely, strict liability, breach of warranty, and fraud.

Plaintiff says not so.

         Hahn was a negligence and strict liability action brought under a failure-to-warn theory.

In its decision, the Pennsylvania Supreme Court adopted Comment k to Section 402A of the

Restatement (Second) of Torts, 7 and thereby "denied application of strict liability to products


6
 "[T]here is no separate cause of action under Pennsylvania law for gross negligence." Spence v. ESAB Grp., Inc.,
623 F.3d 212, 215 n.2 (3d Cir. 2010); see also Dalyv. New Century Trans., Inc., 2012 WL 4060687, at *4 (M .D. Pa.
Sept. 14, 2012) ("Pennsylvania law acknowledges differing standards of care, but does not recognize degrees of
negligence as separate causes of action .") (emphasis added). Plaintiff's claim for gross negligence shall therefore be
dismissed with prejudice.

7
 Comment k, titled " Unavoidably unsafe products," states: "There are some products which, in the present state of
human knowledge, are quite incapable of being made safe for their intended and ordinary use. These are especially
common in the field of drugs. An outstanding example is the vaccine for the Pasteur treatment of rabies, which not

                                                          6
such as prescription drugs, which, although dangerous in that they are not without medical risks,

are not deemed defective and unreasonably dangerous when marketed with proper warnings."

Id. at 889-90. The question before the Pennsylvania Supreme Court in Hahn was whether the

trial court had erred in its instructions to the jury regarding applicable theories of liability in a

negligence and strict liability action against drug manufacturers for failing to adequately warn

physicians of a particular use of the drug at issue. Id. at 889. The trial court had given an

instruction that liability could be found if the plaintiffs injuries were caused by the defendant's

negligent failure to provide adequate warnings. Id. But it had declined to give a strict liability

instruction, reasoning that in failure-to-warn prescription drug cases negligence was the only

basis for recovery. Id. The Pennsylvania Supreme Court agreed, holding that the defendant

"could be found liable if [the plaintiffs] injuries were caused by a negligent failure to provide

adequate warnings. The court did not err in declining to give an instruction on strict liability."

Id. at 891.

         However, the court prefaced its holding with the remark that "where the adequacy of

warnings associated with prescription drugs is at issue, the failure of the manufacturer to exercise

reasonable care to warn of dangers, i.e., the manufacturer's negligence, is the only recognized

basis ofliability." Id. Defendants seize on this statement to argue that Hahn-rather than


uncommonly leads to very serious and damaging consequences when it is injected. Since the disease itself
invariably leads to a dreadful death, both the marketing and the use of the vaccine are fully justified,
notwithstanding the unavoidable high degree of risk which they involve. Such a product, properly prepared, and
accompanied by proper directions and warning, is not defective, nor is it unreasonably dangerous. The same is true
of many other drugs, vaccines, and the like, many of which for this very reason cannot legally be sold except to
physicians, or under the prescription of a physician. It is also true in particular of many new or experimental drugs
as to which, because of lack of time and opportunity for sufficient medical experience, there can be no assurance of
safety, or perhaps even of purity of ingredients, but such experience as there is justifies the marketing and use of the
drug notwithstanding a medically recognizable risk. The seller of such products, again with the qualification that
they are properly prepared and marketed, and proper warning is given, where the situation calls for it, is not to be
held to strict liability for unfortunate consequences attending their use, merely because he has undertaken to supply
the public with an apparently useful and desirable product, attended with a known but apparently reasonable risk."
Restatement (Second) of Torts § 402A cmt. k (1965) (emphasis in original).


                                                           7
simply addressing the issue at hand (whether strict liability claims are cognizable in a

prescription drug failure-to-warn case)-addressed the much larger question of whether any

claims other than negligence claims are cognizable in such cases. Specifically, Defendants seek

to extend Hahn's holding to bar-in addition to Plaintiffs strict liability claims-her breach of

express and implied warranty as well as her fraud claims.

         This extension of Hahn's holding is not warranted in that the Pennsylvania Supreme

Court's statement that "negligence ... is the only recognized basis ofliability," id., is dicta by

the court's own accounting. The court recognizes that "dicta is generally regarded as

information in an opinion which is 'not necessary to the determination of the case."' BouSamra

v. Excela Health, 210 A.3d 967, 976 n.5 (Pa. 2019). Accordingly, it should be handled with

caution in that it "often present risks of unforeseen complications and unintended consequences"

which makes reliance on dicta "difficult to justify, if not ill advised." Commonwealth v. Romero,

183 A.3d 364, 400 n.18 (Pa. 2018). "[I]t is axiomatic that the holding of a judicial decision is to

be read against its facts[,]" which "protects against an unintentional extension of governing

principles beyond scenarios to which they rationally relate." See Lance, 85 A.3d at 453. Thus,

"[d]ictum settles nothing, even in the court that utters it." Romero, 183 A.3d at 400 n.18 (citing

Jama v. Immigration & Customs Enf't, 543 U.S. 335,351 n.12 (2005)). And, simply because it

is repeated in subsequent decisions, it is not thereby transformed into a holding. See id. Indeed,

the Pennsylvania Supreme Court, while reaffirming that "[f]or policy reasons this Court has

declined to extend strict liability into the prescription drug arena," 8 Lance, 85 A.3d at 453, took


8
  In the absence of additional guidance from the Pennsylvania Supreme Court, trial courts in this Circuit have split
on how broadly to read Hahn. In Salvio v. Amgen, Inc., 810 F. Supp.2d 745, 755 (W.D. Pa. 201 I), the court held
that "a pharmaceutical manufacturer cannot be held liable for a claim that is not based in negligence[,]" but did so,
as Defendants themselves note, in a case where the only non-negligence claim was breach of warranty. Defendants
cite a handful of cases that interpreted Hahn broadly to bar all non-negligence claims. See Kline v. Pfizer, Inc., 2008
WL 4787577, at *2-*3 (E.D. Pa. Oct. 31, 2008); Colacicco v. Apotex, Inc., 432 F. Supp.2d 514, 548 (E.D. Pa. 2006),
rev 'don other grounds, 521 F.3d 253 (3d Cir. 2008), vacated, 556 U.S. I IO I (2009); Leonard v. Taro Pharm. USA,

                                                           8
pains to clarify that, in doing so, "it simply has not immunized drug companies from other

governing aspects of Pennsylvania tort law delineating product-manufacturer duties and

liabilities." Id. Accordingly, any extension of Hahn beyond a conclusion that claims for strict

liability are not cognizable in a prescription drug failure-to-warn case, should be carefully

considered. 9

         Because Hahn barred strict liability claims against pharmaceutical manufacturers, it

follows that Plaintiff's strict liability claims-Counts VI (failure-to-warn) and VII (design

defect)-must be dismissed with prejudice. 10 As set forth below, the rationale underpinning

Hahn applies to Plaintiff's breach of implied warranty claims as well so they, too, shall be

dismissed with prejudice.

         By statute, Pennsylvania implies a warranty of merchantability in a contract for the sale

of goods if the seller is "a merchant with respect to the goods of that kind." 13 Pa. C.S.A.

§ 2314(a). Such warranty requires that the goods in question be "fit for the ordinary purposes for




Inc., 2010 WL 4961647, at *5 (W.D. Pa. Dec. 2, 2010). Other courts have construed Hahn more narrowly,
recognizing that Hahn did not speak to fraud or warranty claims. See Bell v. Boehringer lngelheim Pharms., Inc,
2018 WL 928237, at *4 (W.D. Pa. Feb. 15, 2108) ("The court is persuaded that Pennsylvania law recognizes a cause
of action for fraudulent marketing of prescription drugs."); see also Tatum v. Takeda Pharms. N. America, Inc.,
2012 WL 5182895, at *4 (E.D. Pa. Oct. 19, 2012) ("Hahn does not preclude [fraud] claims where the plaintiff
alleges that the seller had actual knowledge of the risks of prescription drugs and intentionally concealed them.");
Doughtery v. C.R. Bard, Inc. , 2012 WL 2940727, at *8-*9 (E.D. Pa. July 18, 2012) ("see[ing] no basis for declining
to enforce a contractual promise expressly and voluntarily made by a manufacturer of prescription drugs" and
"conclud[ing] that Pennsylvania law does not preclude express-warranty claims against manufacturers of
prescription drugs").

9
  In denying application of strict liability to prescription drugs, Hahn relied, in addition to Comment k, on two
Pennsylvania Supreme Court precedents and a Third Circuit opinion, but none of them addressed any arguments
outside of negligence and strict liability. See lncollingo, 282 A.2d at 219-20 (plaintiff alleged only negligence
claims, but the court also discussed strict liability); Baldino v. Castagna, 478 A.2d 807 (Pa. 1984) (negligence in
drug marketing); Mazur v. Merck & Co, Inc., 964 F.2d 1348, 1352 (3d Cir. l 992)(a negligence and strict liability
failure-to-warn case).

10
   Although leave to amend should be freely granted "when justice so requires ... a court may deny leave to amend
when such amendment would be futile." Budhun v. Reading Hosp. and Med. Ctr., 765 F.3d 245, 259 (3d Cir. 2014)
(internal quotations omitted).


                                                          9
which such goods are used." 13 Pa. C.S .A. § 2314(b)(3). "As many courts have recognized, the

theories of strict liability and breach of the implied warranty of merchantability are parallel

theories ofrecovery, one in contract and the other in tort." Doughtery, 2012 WL 2940727 at *7

(internal quotations omitted) (collecting cases). Going back half a century, scholars have

analyzed strict liability and breach of implied warranty as substantively the same-allowing

recovery without the necessity of proving the defendant's negligence or fault. See, e.g., William

L. Prosser, The Fall of the Citadel (Strict Liability to the Consumer), 50 Minn. L. Rev. 791, at

801-05 (1966).

        In Makripodis v. Merrell-Dow Pharmaceuticals, Inc., 523 A.2d 374 (Pa. Super. 1987), a

Pennsylvania appellate court affirmed the dismissal of an implied warranty claim against a

pharmacist in a prescription drug case. As the Superior Court explained, "[T]he very nature of

prescription drugs themselves precludes the imposition of a warranty of fitness for 'ordinary

purposes', as each individual for whom they are prescribed is a unique organism who must be

examined by a physician who is aware of the nature of the patient's condition as well as the

medical history of the patient." Id. at 377. In so holding, the court relied on Comment k-the

same analytical foundation used in Hahn. 11 It would be inconsistent to exempt a drug

manufacturer from strict liability for defective design or failure to warn under Comment k, but

allow recovery for the same issue under a breach of implied warranty claim. 12 See Doughtery,

2012 WL 2940727 at *7 (coming to the same conclusion in the medical device context).

Accordingly, Plaintiffs implied warranty claims are non-cognizable. Thus Count IX (breach of



11
 Plaintiff argues that Makripodis is about insulating a pharmacist from implied warranty liability, not a drug
manufacturer, but this ignores the case's rationale as rooted in Comment k.

12
   Moreover, Plaintiff fails to cite any cases that have permitted an implied breach of warranty claim to proceed
against a prescription drug manufacturer.


                                                          10
implied warranty) shall be dismissed with prejudice.

         However, Plaintiffs claims for breach of express warranty and for fraud are not reached

by Hahn's rationale. While Defendants seek to dismiss them, they make no argument, choosing

instead to cite to a series of non-precedential opinions. With respect to Plaintiffs claim for

express warranty, Defendants cite to Salvio, 810 F. Supp.2d 745, and Rowland v. Novartis

Pharmaceuticals Corp., 34 F. Supp.3d 556 (W.D. Pa. 2014). But, in Salvio, the court read Hahn,

as this Court has not, "broadly to bar all non-negligence claims asserted against a manufacturer

of prescription drugs[,]" Salvio, 810 F. Supp.2d at 755, as did Rowland, see 34 F. Supp.3d at

569. Absent further argument, the issue of the viability of Plaintiffs express warranty claim is

left for another day. The same result applies with respect to Defendants' move for dismissal of

Plaintiffs fraud claim, which is premised on cases in which the court had read Hahn to require

dismissal of all non-negligence claims. See Kline, 2008 WL 4787577, at *2-*3; Colacicco, 432

F. Supp.2d at 548; Leonard, 2010 WL 4961647, at *5.

             B. Preemption

         Defendants argue that Plaintiffs negligence claims (Counts I-IV) are all preempted, at

least in part, under federal law, because they purportedly boil down to allegations that lnjectafer

should have been labeled and designed differently despite FDA approval of the existing label and

design. 13




13
  Defendants' motion to dismiss argues that "the design defect and failure-to-warn claims are preempted." Counts I
through IV contain a host of other theories against Defendants beyond labeling and design, such as negligence by
"failing to perform reasonable pre-and post-market testing of the product[,]" "promoting, marketing, and selling
Injectafer to physicians for the purposes of off-label use[,]" and "failing to establish and maintain an adequate post-
marketing surveillance program[,]" among others. Because these theories have not been briefed and argued, the
Court does not address them here.


                                                          11
                       i. Failure-to-Warn Claims

         Defendants first argue that Plaintiffs claims that Defendants should have submitted a

different label for FDA approval-warning of additional risks such as the possibility of Severe

HPP arising in some patients- should be preempted. 14 Defendants next argue that Plaintiffs

pre-approval defective design claims should be preempted to the extent that they contend that

Defendants should have altered Injectafer's design, despite FDA approval of the existing

design. 15 In sum, Defendants' preemption challenge is limited to Plaintiffs pre-approval failure-

to-warn claim and defective design claim. 16

         The Supremacy Clause provides that federal law "shall be the supreme Law of the Land."

U.S. Const., Art. VI, cl. 2. State law that conflicts with federal law is therefore "without effect."

Mutual Pharm. Co. v. Bartlett, 570 U.S. 472,475 (2013). There are three categories of

preemption: (1) express preemption, (2) field preemption, and (3) conflict or impossibility

preemption, see Orson, Inc. v. Miramax Film Corp., 189 F.3d 377, 381 (3d Cir. 1999), but only

the last one is at issue here.

         The defense of impossibility preemption is premised on a contention that a federal

regulation would have prohibited the additional warnings that the plaintiff alleges state law

requires. The crux of the matter is, thus, whether it is "impossible for [a private party] to comply

with both federal and state requirements." Wyeth v. Levine, 555 U.S. 555, 571 (2009); see also



14
  Defendants construe the Complaint, in part, as being based on allegations that Defendants provided misleading or
incomplete information to the FDA pre-approval, known as a "fraud on the FDA" theory. Plaintiff has, however,
confirmed in her briefing and at oral argument that she is not advancing a "fraud on the FDA" theory.

15
  Plaintiff conceded at oral argument that she is not making a post-approval design defect claim. Additionally,
Plaintiff's Complaint does not appear to be advancing a theory that lnjectafer is so dangerous that it should never be
taken by any patient.
16
   Defendants are not seeking dismissal of Plaintiff's claim that Defendants negligently failed to change the
lnjectafer label post-approval.


                                                          12
Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1672 (2019) (internal quotations

omitted).

       The impossibility preemption is a "demanding defense[,]" and there is a presumption

against it. See Wy eth, 555 U.S. at 565 n.3, 573; see also id. at 575 (finding "powerful evidence

that Congress did not intend FDA oversight to be the exclusive means of ensuring drug safety

and effectiveness"). Its application is "for a judge to decide, not a jury." Merck, 139 S. Ct. at

1672; see also id. at 1678 (noting that "the complexity" of the legal discussion "helps to illustrate

why" impossibility preemption should be determined by a judge). Indeed, when impossibility

preemption presents a purely legal issue, the Court may decide it on a Rule 12 motion. See, e.g.,

PLIVA, 564 U.S. at 623-24; Riegel v. Medtronic, 552 U.S. 312 (2008); Buckman Co. v.

Plaintiffs ' Legal Comm., 531 U.S . 341 (2001). However, dismissal under Rule 12(b)(6) is

appropriate only when "preemption is manifest in the complaint itself." In re Asbestos Prod.

Liab. Litig. , 833 F.3d 125, 133 n.6 (3d Cir. 2016). In other words, a complaint may be dismissed

at the Rule 12 stage if "the plaintiffs own allegations show that a defense exists that legally

defeats the claim for relief." Charles Alan Wright, Arthur Miller, Mary Kay Kane & Richard

Marcus, Federal Practice & Procedure§ 1357 (3d ed. 2004). Dismissal on impossibility

preemption grounds is particularly tricky on a motion to dismiss. Here, for example, the only

"evidence" before the Court is the Complaint and a document on which it is based-lnjectafer's

Prescribing Information.

       In deciding whether impossibility preemption requires the dismissal of a claim, the judge

must evaluate the evidence presented and "simply ask ... whether the relevant federal and state

laws ' irreconcilably conflict. "' Merck, 139 S. Ct. at 1679 (quoting Rice v. Norman Williams Co.,

458 U.S. 654, 659 (1982)). To put the Court in a position to conduct this evaluation, Defendants



                                                 13
must identify the state law at issue (e.g. the requirement that drug manufacturers warn about

particular risks of a drug) and the federal law with which it conflicts irreconcilably. To "show[]

that federal law prohibited [a] drug manufacturer from adding a warning that would satisfy state

law," the drug manufacturer must demonstrate that (1) "the drug manufacturer fully informed the

FDA of the justifications for the warning required by state law" by "submitt[ing] all material

information to the FDA[,]" and (2) the FDA "informed the drug manufacturer that the FDA

would not approve a change to the drug's label to include that warning." Id. at 1678. Such

demonstration must be made with "clear evidence," i.e., "evidence that shows the court that the

drug manufacturer fully informed the FDA of the justifications for the warning required by state

law and that the FDA, in turn, informed the drug manufacturer that the FDA would not approve a

change to the drug's label to include that warning." Id. at 1672.

       In making a preemption argument, it is not sufficient for the proponent to contend that if

it had submitted a new label-with additional warnings-to the FDA, the FDA would have

rejected the warning. See PLIVA, 564 U.S. at 624 n.8 (noting that the "possibility of

impossibility" is not enough for preemption). In other words, the conflict must be real-"[t]he

existence of a hypothetical or potential conflict is insufficient to warrant the pre-emption of the

state statute." See Merck, 139 S. Ct. at 1679 (quoting Rice, 458 U.S. at 659). Preemption is

further limited in state law failure-to-warn situations where the FDA has actually rejected a

proposed labeling change through action "taken pursuant to the FDA's congressionally delegated

authority." Id. For example, the FDA must have "communicate[d] its disapproval of a warning

by means of notice-and-comment rulemaking" or by "formally rejecting" a proposed label

change in a complete response letter. Id.

       In support of their impossibility preemption argument, Defendants describe the FDA drug



                                                 14
approval process ("onerous" and "lengthy"). But, standing alone, this recitation does not help

them. Regardless of the difficulties associated with the administrative process of the FDA, a

drug manufacturer "bears responsibility for the content of its label at all times." Wyeth, 555 U.S.

at 570-71. Thus, the manufacturer "is charged both with crafting an adequate label and with

ensuring that its warnings remain adequate as long as the drug is on the market." Id. at 571.

Should it become "apparent" that a drug poses a certain risk to the health and safety of persons

taking it, the manufacturer of the drug "ha[s] a duty to provide a warning that adequately

describe[s] that risk." Merck, 139 S. Ct. at 1677 (citing Wyeth, 555 U.S. at 570-71).

        Defendants refer to the two non-approvable letters from the FDA which cited concerns

about "clinically important hypophosphatemia" and recite generally that state law may not

countermand the FDA's approval. Specifically, they rely on a single paragraph in the

Complaint-stating that the FDA initially sent Defendants non-approvable letters for Injectafer

citing a concern about "clinically important hypophosphatemia"-and the FDA's subsequent

approval of the drug with its current label, as evidence of the fact that the FDA considered the

Severe HPP risk and chose not to warn of it. Defendants do not argue or point to any "evidence"

that they proposed a stronger warning to the FDA or that the FDA would have rejected a

different warning label. Accordingly, Defendants have not shown that they "fully informed the

FDA of the justifications for the warning required by state law and that the FDA, in turn,

informed the drug manufacturer that the FDA would not approve changing the drug's label to

include that warning." Merck, 139 S. Ct. at 1678. 17

        Indeed, in a recent opinion, the Third Circuit reversed a grant of summary judgment on


17
  The lack of allegations or evidence here stands in contrast to other preemption cases. In the brand-name
pharmaceutical cases discussed here, and additional ones Defendants rely on such as Yates v. Ortho-McNeil-Janssen
Pharmaceuticals, Inc., 808 F.3d 281 (6th Cir. 2015), courts were able to examine an evidentiary record because they
were in the summary judgment or post-trial context.

                                                        15
preemption, finding that the FDA's response letter to a proposed change was asking the

defendant to provide additional context, meaning the FDA was not "fully informed" and had not

rejected the proposal. See In re Avandia Marketing, Sales and Prods. Liability Litig., 2019 WL

6873681, at *6 (3d Cir. Dec. 17, 2019). The Avandia defendant submitted a Prior Approval

Supplement to the FDA, seeking to add information to Avandia's label in the wake of several

clinical trials to make the warning about cardiac risks "more prominent and clear." Id. at *2.

The FDA responded with a letter finding the proposed change was "not approvable" because the

information presented was "inadequate" and asked the defendant to provide additional

information "to address the deficiency." Id. The defendant argued that this response letter

constituted the FD A's rejection of the proposed change, but the Third Circuit held that the FDA

was not "fully informed" under Wyeth and Merck and had not rejected the proposal but instead

sought clarifying information. Id. at *6-*7. The defendant, like Defendants here, had not shown

that the FDA made a fully informed decision to reject a change to a drug's label and,

accordingly, did not meet the high bar to establish and impossibility defense. Id. at *6.

       Having failed to meet their burden, Defendants attempt to shift it to Plaintiff by

suggesting that because "Plaintiff pled no facts supporting a reasonable inference that the FDA

lacked knowledge of the existing scientific data when it approved lnjectafer," her claims must be

dismissed on impossibility preemption grounds. But preemption is an affirmative defense, and it

is thus Defendants' burden, not Plaintiffs, to demonstrate that it applies. See Wyeth, 555 U.S. at

573.

       For the reasons set forth above, the Court finds that Defendants have not met that burden,

and thus a ruling on preemption with respect to Plaintiffs failure-to-warn claims would be

premature.



                                                16
                   ii. Defective Design Claims

       Defendants next argue that Plaintiffs pre-approval design defect claims (contained, in

part, in Counts I and III) are preempted to the extent they allege that Injectafer should have been

designed differently. Among other allegations, Count III of the Complaint asserts Defendants

were negligent by "[±]ailing to design Injectafer as to properly minimize the effects on the

hormone FGF23 that was known when increased to in turn decrease serum phosphorus[,]"

"[f]ailing to counteract in the design the known effects of [FCM,]" and "[ d]esigning a product

with excessive amounts of iron where the benefits of additional iron were greatly outweighed by

the risks of excessive iron injected into the body."

       As with the failure-to-warn preemption argument, the Court is unable to address the

preemption argument here for two reasons. First, in order to evaluate whether a manufacturer

can comply with both state and federal law, courts must determine a manufacturer' s legal

obligations under each. See Bartlett, 570 U.S. at 473-76 (specifically identifying duties under

New Hampshire law and how satisfying those duties would require violating federal law). In

arguing there is a conflict here, Defendants have not described their duties under any state law or

established how those duties conflict with their federal law obligations.

       Second, the cases Defendants cite for their preemption argument are inapposite.

Defendants rely heavily on Bartlett, a generic drug case, but the Supreme Court has long

recognized that preemption jurisprudence treats generic and brand-name drugs differently. See

PLIVA , 570 U.S. at 613-14. Binding precedent does not require preempting the pre-approval

defective design claims here, and at this stage, absent adequate argument and evidence, the Court

will not extend Bartlett beyond its application to generic drugs.




                                                 17
            C. Learned Intermediary Doctrine

       Defendants argue that Plaintiff's claims for common law fraud (Count V) and violations

of the UTPCPL (Count X) must be dismissed pursuant to Pennsylvania's learned intermediary

doctrine.

       Under the learned intermediary doctrine, when a drug or device is "available only upon

prescription of a duly licensed physician, the warning required is not to the general public or to

the patient, but to the prescribing doctor." Coyle v. Richardson-Merrell, Inc., 584 A.2d 1383,

1385 (Pa. 1991). A patient in Pennsylvania thus relies on the prescribing physician rather than

the prescription drug manufacturer. Defendants assert that the learned intermediary doctrine

breaks the chain of justifiable reliance from which it follows that the fraud and consumer

protection claims fail as a matter of law.

       Both common law fraud and an action brought pursuant to the UTPCPL do require a

showing of justifiable reliance by the party defrauded by the misrepresentation. It is an element

of common law fraud. See Colaizzi v. Beck, 895 A.2d 36, 39 (Pa. Super. 2006). And, it is found

in the statutory language of the UTPCPL which prohibits "unfair methods of competition" and

"unfair or deceptive acts or practices in the conduct of any trade or commerce[,]" 73 Pa. C.S.A.

§ 201-03, creating a private cause of action for those who are harmed "as a result of' the

defendant's actions. Id. at§ 201-9.2(a). This causation requirement thus requires a UTPCPL

plaintiff to prove "justifiable reliance" on the fraudulent or deceptive conduct, Hunt v. US

Tobacco Co., 538 F.3d 217, 223 (3d Cir. 2008) (citing inter alia Schwartz v. Rockey, 932 A.2d

885, 897 n.16 (Pa. 2007)), "not simply a causal connection between the misrepresentation and

the harm[,]" id. at 222.

       Plaintiff's fraud claim must be viewed in the context of Section 310 of the Restatement



                                                 18
(Second) of Torts, which states:

        An actor who makes a misrepresentation is subject to liability to another for
        physical harm which results from an act done by . . . a third person in reliance upon
        the truth of the representation, if the actor (a) intends his statement to induce or
        should realize that it is likely to induce action by . .. a third person, which involves
        an unreasonable risk of harm to the other, and (b) knows (i) that the statement is
        false ....

Section 310 of the Restatement (Second) of Torts. Under Section 310, a plaintiff may prove

justifiable reliance by showing that her treating physician relied on the Defendants' alleged

misrepresentations. See Hricik v. Stryker Biotech, LLC, 89 F. Supp.3d 694, 703-04 (E.D. Pa.

2015) (holding that learned intermediary doctrine did not prevent plaintiff from establishing

justifiable reliance element of his fraud claim based on manufacturer's alleged

misrepresentations to plaintiffs surgeon); Taylor v. Danek Med., Inc., 1998 WL 962062, at *5

(E.D. Pa. Dec. 29, 1998) (same).

        Here, Plaintiff has alleged that Defendants made misrepresentations regarding the safety

of Injectafer to Plaintiffs doctor, who acted in reliance on those misrepresentations in

prescribing the medication to Plaintiff. Thus the learned intermediary doctrine, as filtered

through Section 310, does not demand that Plaintiffs fraud claim be dismissed. 18

        The analysis does not hold in the UTPCPL context because it is a statutory cause of

action not subject to the Restatement. The UTPCPL provides consumers a private right of action

when they are harmed by goods purchased for personal use. 73 Pa. C.S.A. § 201-9.2(a). But

because of the learned intermediary doctrine, Defendants here were obligated to warn doctors,

not the patients (consumers). See Kee, 871 F. Supp.2d at 411 ("Under Pennsylvania law, a



18
  Defendants rely on a medical device case, Kee v. Zimmer, Inc., 871 F. Supp.2d 405 (E.D. Pa. 2012), to support the
contrary. However, in Kee, the fraud claim was dismissed because the plaintiffs failed to plead with sufficient
particularity-not because the learned intermediary doctrine barred the claim. Id. at 411-13.


                                                        19
consumer does not have a cause of action under the UTPCPL against the manufacturer of

prescription drugs because prescription drug manufacturers do not have a duty to disclose

information directly to consumers.").

         A plaintiff cannot satisfy the UTPCPL's "justifiable reliance" requirement when the

defendant does not sell the drug directly to the patient and does not have a duty to warn the

patient. "Under the learned intermediary doctrine, the drug manufacturer owes a duty of

disclosure to the prescribing physician, but it is then the duty of the prescribing physician to

communicate any risks or other information about the drug to the patient. In other words, a

patient in Pennsylvania cannot justifiably rely on the prescription drug manufacturer; instead, it

is the prescribing physician who provides the grounds for justifiable reliance." 19 Zafarana v.

Pfizer, Inc., 724 F. Supp.2d 545,558 (E.D. Pa. 2010); see also McLaughlin v. Bayer Corp., 172

F. Supp.3d 804, 831 (E.D. Pa. 2016). Because the learned intermediary doctrine precludes

Plaintiff from pleading a claim under the UTPCPL, Count Xis dismissed with prejudice. 20

             D. Negligence

         Having addressed the threshold issues, the Court turns to the remaining individual claims

and the adequacy of pleadings. In her negligence claims, Plaintiff makes various allegations as

to how Defendants negligently designed, developed, manufactured, marketed, promoted,

monitored, labeled, sold, and distributed Injectafer. Defendants responds that the alleged facts




19
   Plaintiffs citations to the contrary are inapposite. In In re Actiq Sales & Marketing Practices Litigation, 790 F.
Supp.2d 313 (E.D. Pa. 2011 ), the court explicitly distinguished that its ruling was for third-party payors, not
plaintiffs bringing tort claims. See id. at 318 (rejecting the learned intermediary argument and finding "that cases
cited in support of this contention relate to patients bringing personal injury claims rather than third party payors
bringing suit for economic recovery under the UTPCPL"). In re Avandia Marketing, Sales Practices & Product
Liability Litigation, 804 F.3d 633 (3d Cir. 2015), did not address the learned intermediary doctrine. Plaintiff has
failed to cite any cases that allowed a UTPCPL claim to proceed against a pharmaceutical manufacturer.

20
  Given that Plaintiff may not maintain a cause of action under the UTPCPL, the Court need not address whether
Rule 9(b) governs UTPCPL claims.

                                                          20
are insufficient to state a claim.

        "To prevail in a negligence action, a plaintiff 'must show that the defendant had a duty to

conform to a certain standard of conduct, that the defendant breached that duty, that such breach

caused the injury in question, and actual loss or damage."' Berrier v. Simplicity Mfg., Inc., 563

F.3d 38, 61 (3d Cir. 2009) (quoting Phillips v. Cricket Lighters, 841 A.2d 1000, 1008 (Pa.

2003)). Because the Court has already addressed Count I, it now focuses on Counts II (negligent

failure-to-warn), III (negligent design defect), and IV (negligent misrepresentation).

                     i. Negligent Failure-to-Warn (Count II)

        The Pennsylvania Supreme Court has recognized a "continuum ... within the scope of

the general framework of the applicable duty of care" ranging from a warning of dangers to a

"stronger warning if justified by the known risks." Lance, 85 A.3d at 459-60. These

requirements are only imposed where manufacturers or suppliers have actual knowledge--or

should, with the exercise of reasonable care, have had actual knowledge--of the existence of

unreasonable, nonobvious risks from their products. See id.; see also Restatement (Second) of

Torts§ 388 (imposing duty to warn as to dangers that are known or should reasonably be

known).

        Here, Plaintiff has pled that Defendants failed to warn that lnjectafer could cause Severe

HPP, despite knowing that lnjectafer contained FCM and knowing FCM's potential to cause

Severe HPP. Plaintiff pled that during FCM's presence on the European and United States

markets, dozens of case reports and important pieces of medical literature linked FCM to Severe

HPP. The Complaint includes quotations from several such studies. Additionally, Plaintiff pled

that Defendants had knowledge of the link between Injectafer and Severe HPP from their own

clinical studies, and that a 2007 non-approvable letter from the FDA listed "clinically important



                                                21
hypophosphatemia" as a clinical safety concern. Plaintiff pied that, despite Defendants'

knowledge of this risk, at all times since introducing Injectafer into the United States market, the

drug' s label has omitted any reference to Severe HPP or "clinically important

hypophosphatemia," has made no reference to the clinical conditions associated with Severe

HPP, and has significantly downplayed the risk of regular HPP. These pleadings are sufficient to

state a claim for negligent failure-to-warn. Defendants' motion to dismiss Count II for failure to

state a claim shall be denied.

                   ii. Negligent Design Defect (Count III)

       Because Plaintiff is not arguing under a negligent design defect post-approval theory, see

supra n.15 , the Court now addresses only the pre-approval portion of Count III.

       The parties diverge in their interpretation of Lance, in which the Pennsylvania Supreme

Court held that negligent design defect claims were cognizable in the prescription drug context.

See 85 A.3d at 453 . Plaintiff is therefore correct that Pennsylvania law does allow for a

negligent design claim here. However, Defendants argue that if such a claim is cognizable, it is

so only in the following narrow set of circumstances: " [P]harmaceutical companies violate their

duty of care [in] introduc[ing] a drug into the marketplace, or continu[ing] a previous tender,

with actual or constructive knowledge that the drug is too harmful to be used by anyone." Id. at

461.

       Lance was a case of first impression, addressing an extreme scenario in which a patient

died after taking a prescription diet drug, which was ultimately recalled. The Lance holding

discussing a drug "too harmful to be used by anyone[,]" id. , was addressing this extreme fact

pattern. As previously discussed, see supra Section III.A, and as Lance itself noted, "it is

axiomatic that the holding of a judicial decision is to be read against its facts." See Lance, 85



                                                 22
A.3d at 453. If Lance is limited to its facts, it does not necessarily follow that Lance's

pronouncement requiring a drug to be "too harmful" for any use was meant to apply to all kinds

of cases, including ones with less extreme fact patterns. At least one other court in this Circuit

has recognized that Lance is not meant to preclude all other negligent design claims. See

Kramme v. Zimmer, Inc., 2015 WL 4509021, at *6 (M.D. Pa. July 24, 2015) ("We do not believe

that the Pennsylvania Supreme Court intended to limit negligence claims to only those products

too dangerous to be taken by anyone."). Moreover, Pennsylvania has adopted the view of the

Restatement (Second) of Torts Section 398, which states: "A manufacturer of a chattel made

under a plan or design which makes it dangerous for the uses for which it is manufactured is

subject to liability to others whom he should expect to use the chattel or to be endangered by its

probable use .... " See also Lance, 85 A.3d at 445 n.13. The Restatement thus does not require

that the design be unsafe for any use, and the Court declines to apply such a burdensome

standard here. 21

        Plaintiffs negligence claim concerning a pre-approval design defect contains allegations

that: (1) Injectafer is one of several intravenous iron medications on the market, but the only one

available in the United States that contains the unique FCM compound; (2) Defendants knew

through scientific literature and their own clinical trials of FCM' s risks and its potential to cause

Severe HPP, but they nevertheless failed to design Injectafer to properly minimize or counteract

FCM's known effects; and (3) Defendants designed Injectafer with excessive amounts of iron

where the benefits of additional iron were greatly outweighed by the risks of injecting excessive

iron into patients. Plaintiff alleges that Defendants breached their duty not to design a product



21
  At oral argument, Defendants conceded that they are not arguing for a requirement to plead a feasible alternative
design . See also Lance, 85 A.3d at 458 n.36 .


                                                         23
"so unreasonably dangerous that its potential harms far outweigh any potential benefits." These

factual allegations, taken as true, plausibly allege a defective design negligence claim.

Defendants' motion to dismiss Count III as it pertains to pre-approval defective design shall be

denied.

                    iii. Negligent Misrepresentation (Count JV)

          Defendants argue in a footnote that Count IV (negligent misrepresentation) should be

reviewed under the heightened pleading standard of Rule 9(b). "An argument made only in a

footnote is not worthy of credence (other than to be rejected by footnote) ." Schmalz v. Sovereign

Bancorp, Inc. , 868 F. Supp.2d 438, 457 n.14 (E.D. Pa. 2012). Furthermore, Defendants have

cited no binding authority requiring this Court to apply the heightened pleading standard of Rule

9(b) to negligent representation claims. See John Wyeth & Bro. Ltd. v. CIGNA Int '! Corp., 119

F.3d 1070, 1076 n.6 (3d Cir. 1997) (" [A]rguments raised in passing .. . but not squarely argued,

are considered waived."). Absent such authority, this claim is reviewed under a Rule 8 standard.

But, Defendants have advanced no adequate argument as to how negligent misrepresentation was

insufficiently pled under that standard. Thus, their motion to dismiss this count for failure to

state a claim shall be denied.

             E. Fraud (Count V)

          Plaintiff alleges that Defendants falsely and fraudulently represented Injectafer to

Plaintiff, the public, and the medical community to induce more Injectafer prescriptions while

concealing the drug' s known risks.

          Under Pennsylvania law, "to establish common law fraud, a plaintiff must prove: (1)

misrepresentation of a material fact; (2) scienter; (3) intention by the declarant to induce action;

(4) justifiable reliance by the party defrauded upon the misrepresentation; and (5) damage to the



                                                   24
party defrauded as a proximate result." Colaizzi, 895 A.2d at 39.

       Averments of fraud must be pled with particularity. Fed. R. Civ. P. 9(b). The purpose of

the heightened pleading requirement is to disclose material facts sufficient to notify the adverse

party of the claims against which it will have to defend itself. Martin v. Lancaster Battery Co.,

606 A.2d 444, 448 (Pa. 1992). Whether a claim has been pled with the required specificity is

determined by viewing the allegations in the context of the complaint as a whole. See Yacoub v.

Lehigh Valley Med. Assocs., P.C., 805 A.2d 579, 589 (Pa. Super. 2002) (en bane).

       As pled, the fraud claim falls short of what Rule 9 requires. Most of the facts and

allegations are recycled from the negligence claims with words like "falsely," "fraudulently,"

and "willfully" tacked on to allege the legal prerequisites of fraud. Plaintiff pleads that, "[i]n

reliance upon these false representations, Plaintiff and her physicians were induced to, and did

use, Injectafer"-but Rule 9 demands more than these conclusory statements to satisfy the

heightened pleading requirement. See, e.g., Kee, 871 F. Supp.2d at 413 ("Plaintiff fails to allege

facts supporting the nature of her reliance or specific representations Defendant made relating to

the reliance."). Plaintiff cites several out-of-Circuit cases in arguing that the pleading standard

should be relaxed given that the issues here are complex and she has not "truly begun the

discovery process." But Rule 9 says what it says. The "who, what, when, where and how" of

Defendants' alleged fraud-the "first paragraph of any newspaper story"-is missing here. See

In re Rockefeller, 311 F.3d at 217. Count V shall therefore be dismissed without prejudice.

           F. Breach of Express Warranty (Count VIII)

       Plaintiff pleads that Defendants breached Injectafer' s express warranty, alleging

Defendants represented through language in their labeling, advertising, and marketing materials

that Injectafer was safe for patient use. Defendants respond that Plaintiffs breach of express



                                                 25
warranty claim is barred because Plaintiff did not plead pre-suit notice.

         Under Pennsylvania law, "[a]ny affirmation of fact or promise made by the seller to the

buyer which relates to the goods and becomes part of the basis of the bargain creates an express

warranty that the goods shall conform to the affirmation or promise." 13 Pa. C.S.A. § 2313(a). 22

Plaintiff must "within a reasonable time after he [or she] discovers or should have discovered

any breach notify the seller of breach or be barred from any remedy." 13 Pa. C.S.A.

§ 2607(c)(l).

         Plaintiff contends that the Complaint pleads that Defendants had actual or constructive

notice of the issues with Injectafer, which should suffice to achieve the same goal as pre-suit

notice. However, the case that Plaintiff herself cites rejected this argument. See Am. Fed 'n of

State County & Mun. Emps. ( "AFSCME ") v. Ortho-McNeil-Janssen Pharms., Inc. , 2010 WL

891150, at *6 (E.D. Pa. Mar. 11 , 2010). In rejecting the plaintiffs argument on actual or

constructive notice satisfying Section 2607(c)(l), the AFSCME court explained that the plaintiff

had confused the term "notice" with the Section 2607(c)(l) obligation to "notify" the seller. Id.

"[T]he purpose of notification under Section 2607(c) is to allow the seller an opportunity to

resolve the dispute regarding an alleged breach before the buyer initiates a lawsuit. Therefore,

even assuming that Defendants were aware that the [prescription drugs] were defective,

Defendants . .. were denied the opportunity to negotiate or settle this claim without judicial

involvement." Id. The court held that Section 2607(c) requires plaintiffs to plead that they

provided "reasonable notification ... in some manner" to state a viable claim for recovery. Id. at




22
  Defendants argue that Injectafer's label ing is federally mandated and therefore the statements within the labels do
not constitute express warranties designed to induce the purchase of the medication . Both cases Defendants cite are
inapposite, as they are about chemical disinfectant products labeled under the Federal Insecticide, Fungicide, and
Rodenticide Act-not prescription drugs. See Sowers v. Johnson & Johnson Med. , 867 F. Supp. 306 (E.D. Pa.
1994); Ken epp v. Am. Edwards Lab. , 859 F. Supp. 809 (E.D. Pa. 1994).

                                                          26
*7. Plaintiff here failed to allege that she provided Defendants with pre-suit notification, and

Count VIII is therefore dismissed without prejudice.

           G. Punitive Damages

       Finally, Defendants argue that punitive damages are an "extreme remedy" available in

the most exceptional matters, and this is not one of them. See Phillips v. Cricket Lighters, 883

A.2d 439,445 (Pa. 2005). In response, Plaintiff points to specific pleadings in the Complaint

that she argues warrant the application of punitive damages.

       "Punitive damages may be awarded for conduct that is outrageous, because of the

defendant's evil motive or his reckless indifference to the rights of others." Hutchison v. Luddy,

870 A.2d 766, 770 (Pa. 2005); see also Restatement (Second) of Torts§ 908(1) ("Punitive

damages are damages, other than compensatory or nominal damages, awarded against a person

to punish him for his outrageous conduct and to deter him and others like him from similar

conduct in the future."). In Pennsylvania, a punitive damages claim must be supported by

evidence sufficient to establish that: (1) a defendant had a subjective appreciation of the risk of

harm to which the plaintiff was exposed; and, (2) he acted, or failed to act, in conscious disregard

of that risk. Hutchison, 870 A.2d at 772.

       Taking Plaintiffs Complaint as true, she has alleged that Defendants had actual

knowledge from scientific literature and clinical studies that Injectafer causes Severe HPP; that

they were aware of the differences between mild or asymptomatic HPP and Severe HPP; and that

they suppressed this information from patients and the medical community in Injectafer's

labeling and marketing. Read together under a motion to dismiss standard, these pleadings are

sufficient to state a claim for punitive damages.




                                                    27
      An appropriate order follows.



                                      BY
January 28, 2020




                                      WENDY BEETLESTONE, J.




                                      28
